Exhibit 10.32




ATHENE HOLDING LTD.
2016 SHARE INCENTIVE PLAN




Restricted Share Award Notice (Performance-Based Vesting)
[Participant Name]


You have been awarded a restricted share award with respect to Class A common
shares of Athene Holding Ltd., a Bermuda exempted company limited by shares (the
“Company”), pursuant to the terms and conditions of the Athene Holding Ltd. 2016
Share Incentive Plan (the “Plan”) and the Restricted Share Award Agreement
(together with this Award Notice, the “Agreement”). Copies of the Plan and the
Restricted Share Award Agreement are attached hereto. Capitalized terms not
defined herein shall have the meanings specified in the Plan or the Agreement.
Shares Subject to Award:
[Number of Awards Granted] Class A common shares, par value $0.001 per share, of
the Company, which are subject to the terms and conditions of the Plan and this
Agreement (the “Restricted Shares”). You agree to pay promptly (and in any event
no later than five (5) days of the Grant Date) the Purchase Price in full, in a
lump sum cash payment payable to the Company, as a condition to receipt of the
Restricted Shares. The actual number of Restricted Shares that shall vest shall
be based on the attainment of the applicable Performance Measures and your
continued employment through the Vesting Date, each as described below.

The number of Restricted Shares that would vest (subject to your continued
employment through the Vesting Date) if the Company achieves the target level of
performance with respect to the Performance Measures is 66.66% of the Restricted
Shares (the “Target Restricted Shares”). The following table shows the
percentage of the Target Restricted Shares in which you will vest, in accordance
with the Vesting Conditions and with respect to the Performance Measures (as
described below):
                
If the Company achieves the following level of performance:
Then, you will become vested in the following percentage of the Target
Restricted Shares:
Minimum
50%
Target
100%
Maximum
150%

    
If the Company achieves a level of performance between any two performance
levels in the above table, you will vest in a percentage of the Target
Restricted Shares that will be determined based on linear interpolation between
the applicable performance levels.





--------------------------------------------------------------------------------

Exhibit 10.32


Any Restricted Shares subject to the portion of the award that does not become
vested due to the failure of the Company to achieve the performance measures at
the maximum level of performance shall be forfeited and transferred to the
Company (or its assignee or nominee).
Grant Date:
[Grant Date]

Performance Period:
The three (3) consecutive fiscal years of the Company beginning on
[____________].

Performance Measures:
With respect to 50% of the Restricted Shares, the Performance Measure will be
based on the average Adjusted Operating Return on Equity for the Performance
Period (calculated as the simple average of the Adjusted Operating Return on
Equity for each fiscal year of the Company included in the Performance Period),
based on operating income and excluding accumulated other comprehensive income
(the “ROE Performance Measure”). With respect to the other 50% of the Restricted
Shares, the Performance Measure will be based on the cumulative Adjusted
Operating Income, net of tax, over the Performance Period (the “Operating Income
Performance Measure”).

For this purpose, Adjusted Operating Return on Equity and Adjusted Operating
Income have the same meanings as disclosed in the Company’s financial statements
and reports filed with the U.S. Securities Exchange Commission (the “SEC”);
provided, however, that (i) both exclude the Company’s German businesses while
such businesses remain consolidated and any effects of deconsolidation, but
include investment performance impacts following the deconsolidation of such
businesses and (ii) either or both will be amended or adjusted to reflect (A)
changes in law or accounting principles or (B) variances from budget or plan due
to the impact of Public Law no. 115-97, the Act to provide for reconciliation
pursuant to titles II and V of the concurrent resolution on the budget for
fiscal year 2018 (Tax Act), other than, in the case of this clause (B),
variances resulting from structural or operational changes.
Vesting Conditions:
Except as otherwise provided in the Plan, the Agreement or any other agreement
between you and the Company or any of its Subsidiaries, the number of Restricted
Shares shall vest, if at all, on the February 28th immediately following the end
of the Performance Period (the “Vesting Date”), based on the attainment of the
Performance Measures during the Performance Period as set forth below, and
provided that you have not had a Termination of Relationship prior to the
Vesting Date. The number of Restricted Shares that vest upon the attainment of
Performance Measures between Minimum, Target and Maximum performance levels
shall be determined by interpolation between the applicable performance levels.






--------------------------------------------------------------------------------

Exhibit 10.32


                
Applicable Performance Measures
If the Company attains the following level of performance,
Then, you will become vested in the following percentage of Target Restricted
Shares subject to the applicable Performance Measure
With respect to the 50% of the Restricted Shares subject to the ROE Performance
Measure
Minimum of [____]%
50%
Target of [____]%
100%
Maximum of [____]%
150%
 
With respect to the 50% of the Restricted Shares subject to the Operating Income
Performance Measure
Minimum of [$____]
50%
Target of [$____]
100%
Maximum of [$____]
150%



If you experience a Termination of Relationship before the Vesting Date for any
reason, the Award shall be forfeited and shall be canceled by the Company,
except as follows:
1)
Death or Disability. If your Termination of Relationship is due to your death or
Disability, the Award shall become immediately and fully vested, at the target
level of performance, as of the effective date of such Termination of
Relationship with respect to the Restricted Shares; provided, however, if you
experience a Termination of Relationship due to death or Disability following
the conclusion of the Performance Period but prior to the Vesting Date, the
Award shall become vested based on the actual level of performance measured
through the end of the Performance Period, as calculated above;

2)
Retirement. If your Termination of Relationship is due to your Retirement (as
defined below), the Performance Period shall continue through the last day
thereof and you shall be eligible for a prorated Award based on actual
performance as set forth in the table above and shall be prorated based on the
number of days that have elapsed between the first day of the Performance Period
and the date of your Termination of Relationship relative to the total number of
days in the Performance Period. For this purpose, “Retirement” means a
Termination of Relationship other than for Cause on or after your attainment of
age 60 with at least five (5) consecutive years of employment or service with
the Company or its affiliates immediately prior to your Retirement; and

3)
Change in Control. If your Termination of Relationship occurs within eighteen
(18) months following a Change in Control and is due to (i) an involuntary
termination by the Company without Cause or (ii) a resignation by you for Good
Reason, the Award shall become vested, at the target level of performance, as of
the effective date of such Termination of Relationship with respect to the
Restricted Shares;






--------------------------------------------------------------------------------

Exhibit 10.32


provided, however, if you experience such a Termination of Relationship
following the conclusion of the Performance Period but prior to the Vesting
Date, the Award shall become vested based on the greater of (a) target level of
performance and (b) actual level of performance measured through the end of the
Performance Period, as calculated above.
            
For the avoidance of doubt, any portion of the Award that does not become vested
on the Vesting Date (or, if earlier, as of the date of your Termination of
Relationship pursuant to the paragraphs (1), (2) or (3) above) shall be
forfeited and canceled by the Company immediately thereafter.
ATHENE HOLDING LTD.


By:
______________________________

Name: James R. Belardi
Title: CEO, Athene Holding Ltd.


Acknowledgment, Acceptance and Agreement:
By signing below and returning this Award Notice to Athene Holding Ltd. at the
address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Award granted to me and agree to be bound by the terms and
conditions of the Agreement and the Plan.


[Electronic Signature]
______________________________
[Participant Name]            
______________________________
[Acceptance Date]


Athene Holding Ltd.
c/o Athene Employee Services, LLC
Attn: Kristi Burma, EVP of Human Resources
7700 Mills Civic Parkway
West Des Moines, IA 50266-3862







--------------------------------------------------------------------------------

Exhibit 10.32


ATHENE HOLDING LTD.
2016 SHARE INCENTIVE PLAN
Restricted Share Award Agreement
Athene Holding, Ltd., a Bermuda exempted company limited by shares (the
“Company”), hereby grants to the individual (the “Holder”) named in the award
notice attached hereto (the “Award Notice”) as of the “Grant Date” (as defined
in the Award Notice), pursuant to the provisions of the Athene Holding Ltd. 2016
Share Incentive Plan (the “Plan”), a restricted share award (the “Award”) with
respect to the number of the Company’s Class A common shares, par value $0.001
per share (the “Common Shares”), set forth in the Award Notice, upon and subject
to the restrictions, terms and conditions set forth below, in the Award Notice
and in the Plan.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.
1.Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless Holder shall accept this Agreement by executing it in the space provided
therefor and returning an original execution copy of the Award Notice to the
Company (or electronically accepting this Agreement pursuant to procedures
established by the Committee). By acceptance of this Award, Holder shall be
deemed to appoint, and does so appoint by execution of the Award Notice, the
Company and each of its authorized representatives as Holder’s attorney(s) in
fact to (a) effect any transfer to the Company of the Common Shares subject to
this Award (the “Restricted Shares”) that are forfeited to the Company and (b)
execute such documents as the Company or such representatives deem necessary or
advisable in connection with any such transfer.
2.Restriction Period and Vesting.  Except as otherwise provided in this
Agreement, the Award shall vest in accordance with the vesting conditions set
forth in the Award Notice. Upon the forfeiture of any Restricted Shares, such
forfeited Restricted Shares shall be automatically transferred to the Company
(without consideration) as of the date of such forfeiture, without any action by
Holder. The Company may exercise its powers under the Plan and this Agreement
and take any other action necessary or advisable to evidence such transfer.
3.Rights as a Shareholder. Holder shall not have any rights of a shareholder
with respect to the Restricted Shares, including the right to vote, until such
time as the Restricted Shares have become vested in accordance with Section 2;
provided, however, that in the event the Company declares a dividend or other
distribution with respect to Restricted Shares subject to this Award after the
Grant Date, such dividend or other distribution shall be (a) deposited with the
Company and held for the benefit of Holder, (b) subject to the same restrictions
as the Restricted Shares with respect to which such dividend or other
distribution was made and (c) delivered to Holder only upon the vesting of such
Restricted Shares. If Holder forfeits any unvested Restricted Shares, Holder
shall also forfeit any payments related to any dividends or other distributions
otherwise deliverable in connection with the forfeited Restricted Shares.
4.Issuance and Delivery of Shares. The Company shall issue the Restricted Shares
in book entry form, registered in the name of Holder with notations regarding
the applicable restrictions on transfer imposed under the Plan and this
Agreement until the Restricted Shares subject to the Award have become vested.
The Company may hold the Restricted Shares in a Company controlled account until
the Restricted Shares have vested. Promptly after the date any Restricted Shares
become vested pursuant to Section 2, the Company shall remove the applicable
notations regarding restrictions imposed by the Plan and/or this Agreement on
the transfer of the Restricted Shares. Except as set forth in Section 6, the
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such issuance. Holder shall deliver to the Company any
representations or other documents or assurances as the Company may deem
necessary or reasonably desirable to ensure compliance with all applicable legal
and regulatory requirements.





--------------------------------------------------------------------------------

Exhibit 10.32


5.Transfer Restrictions and Investment Representations.
5.1    Nontransferability of Restricted Shares and Award. Neither the Award nor
any Restricted Shares subject to this Award may be transferred by Holder other
than by will or the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Committee
or, to the extent permitted by the Committee, to a trust or entity established
for estate planning purposes. Except as permitted by the foregoing sentence,
neither the Award nor any Restricted Shares subject to this Award may be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Award or any
Restricted Shares subject to the Award, the Award and all rights hereunder shall
immediately become null and void.
5.2    Investment Representation. Holder hereby represents and covenants that
(a) any Common Shares acquired pursuant to the Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, Holder shall submit a written statement, in a form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of any vesting of any shares hereunder or (y) is true
and correct as of the date of any sale of any such shares, as applicable. As a
further condition precedent to the delivery to Holder of any Common Shares
subject to the Award, Holder shall comply with all regulations and requirements
of any regulatory authority having control of or supervision over the issuance
or delivery of the shares and, in connection therewith, shall execute any
documents that the Committee shall in its sole discretion deem necessary or
advisable.
6.Additional Terms and Conditions
6.1    Withholding Taxes.
(a)As a condition precedent to the delivery of the Restricted Shares or any
certificates evidencing the Restricted Shares (or the removal of the restrictive
notations or legends on such shares or certificates) upon vesting of the
Restricted Shares, Holder shall, upon request by the Company, pay to the Company
such amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to the vesting of
the Award. If Holder shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to
Holder.
(b)Holder may elect to satisfy his or her obligation to advance the Required Tax
Payments by a cash payment to the Company or, if applicable, authorizing the
Company to withhold from the number of Restricted Shares that would otherwise be
delivered to Holder upon vesting of such Restricted Shares having an aggregate
Fair Market Value, determined as of the date on which such withholding
obligation arises (the “Tax Date”), equal to the Required Tax Payments.
Withholding may also be satisfied by delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of previously
owned whole shares of Common Shares having an aggregate Fair Market Value on the
Tax Date equal to the Required Tax Payments or any combination of the methods
described in this Section 6.1(b). Common Shares to be delivered or withheld may
not have a Fair Market Value in excess of the Required Tax Payments calculated
using the highest statutory rates in the relevant jurisdictions, provided that
the





--------------------------------------------------------------------------------

Exhibit 10.32


withholding rate does not have an adverse accounting impact on the Company. Any
fraction of a Common Share that would be required to satisfy any such obligation
shall be rounded up to the nearest whole number. No Common Share or certificate
representing a Common Share shall be issued or delivered until the Required Tax
Payments have been satisfied in full.
6.2    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation or applicable successor guidance) that
causes the per share value of a Common Share to change, such as a stock
dividend, stock split, spinoff, rights offering or recapitalization through an
extraordinary dividend, the terms of the Award, including the number and class
of securities subject hereto, shall be appropriately adjusted by the Committee.
In the event of any other change in corporate capitalization, including a
merger, consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights of Holder. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive.
    
If any such adjustment is made to the Restricted Shares, the restrictions
applicable to the Restricted Shares will continue in effect with respect to any
consideration or other securities (the “Restricted Property” and, for the
purposes of this Agreement, “Restricted Shares” shall include “Restricted
Property,” unless the context otherwise requires) received with respect to such
Restricted Shares. Such Restricted Property shall vest at such times and in such
proportion as the Restricted Shares to which the Restricted Property is
attributable vest, or would have vested pursuant to the terms hereof, if such
Restricted Shares had remained outstanding.
6.3    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the Common Shares subject
to the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action incidental
thereto is necessary or desirable as a condition of, or in connection with, the
delivery of shares hereunder, the Common Shares subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.
6.4    Awards Subject to Clawback and Reduction for 280G. The Award and any
Common Shares, other securities, cash or other property delivered pursuant to
the Award or otherwise (including any payment, benefit or distribution of any
type to or for the benefit of Holder that is paid, payable, provided or to be
provided, distributed or distributable pursuant to any other agreement,
arrangement, plan or program) are subject to (a) forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy in effect
as of the Grant Date or that the Company may adopt from time to time as required
by applicable law, including without limitation any such policy that the Company
may be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder and (b)
reduction pursuant to the Company’s Policy on Limitations of Benefits Contingent
Upon a Change in Control, in effect as of the Grant Date, to avoid the potential
adverse tax consequences that may be imposed on the Company or Holder pursuant
to Section 280G and/or Section 4999 of the Code.
6.5    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by Holder, or any provision of this
Agreement or the Plan, give or be deemed to give Holder any right to continued
employment by the Company, the Asset Management Company or any of their
Subsidiaries or affiliates or affect in any manner the right of





--------------------------------------------------------------------------------

Exhibit 10.32


the Company, the Asset Management Company or any of their Subsidiaries or
affiliates to terminate the employment of any person at any time.
6.6    Decisions of Board or Committee. The Committee (or Board, as applicable)
shall have the right to resolve all questions that may arise in connection with
the Award. Any interpretation, determination or other action made or taken by
the Committee (or Board, as applicable) regarding the Plan, the Award Notice or
this Agreement shall be final, binding and conclusive.
6.7    Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Holder, acquire any rights hereunder in accordance with
this Agreement or the Plan.
6.8    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Athene Holding Ltd., c/o
Athene Employee Services, LLC, Attn: Kristi Burma, EVP of Human Resources, 7700
Mills Civic Parkway, West Des Moines, IA 50266-3862, and if to Holder, to the
last known mailing address of Holder contained in the records of the Company.
All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by personal delivery, (b) by facsimile or
electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.
6.9    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
6.10    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. In the
event that the provisions of this Agreement and the Plan conflict, the Plan
shall control. Holder hereby acknowledges receipt of a copy of the Plan.
6.11    Entire Agreement. This Agreement, including the Award Notice, and the
Plan constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Holder with respect to the subject matter hereof.
6.12    Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not effect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
6.13    Amendment and Waiver. The provisions of this Agreement may not be
amended without the written consent of Holder if such amendment would materially
impair Holder’s rights under this Agreement. No course of conduct or failure or
delay in enforcing the provisions of this Agreement shall affect the validity,
binding effect or enforceability of this Agreement.
6.14    Counterparts. The Award Notice may be executed in two counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.


7.Protective Covenants.
7.1    Confidential Information. (a)     Holder shall not disclose or use at any
time any Confidential Information (as defined below) of which Holder is or
becomes aware, whether or not





--------------------------------------------------------------------------------

Exhibit 10.32


such information is developed by Holder, except to the extent that such
disclosure or use is directly related to and required by Holder’s performance in
good faith of duties for the Company, its Subsidiaries, the Asset Management
Company or their respective Affiliates. Holder shall take all appropriate steps
to safeguard Confidential Information in Holder’s possession and to protect it
against disclosure, misuse, espionage, loss and theft. Holder shall deliver to
the Company upon Holder’s Termination of Relationship, or at any time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information or the business of the Company, its Subsidiaries,
the Asset Management Company or any of their respective Affiliates that Holder
may then possess or have under his or her control. Notwithstanding the
foregoing, Holder may truthfully respond to a lawful and valid subpoena or other
legal process, but shall give the Company the earliest possible notice thereof,
shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought, and shall
assist the Company and such counsel in resisting or otherwise responding to such
process. As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company, its Subsidiaries, the Asset Management
Company or their respective Affiliates in connection with their businesses,
including, but not limited to, information, observations and data obtained by
Holder while providing services to the Company, its Subsidiaries, the Asset
Management Company, their respective Affiliates or any predecessors thereof
(including those obtained prior to the date hereof) concerning (i) the business
or affairs of the Company, its Subsidiaries, the Asset Management Company or
their respective Affiliates (or such predecessors), (ii) products or services,
(iii) fees, costs and pricing structures, (iv) designs, (v) analyses, (vi)
drawings, photographs and reports, (vii) computer software, including operating
systems, applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xii) customers and
clients and customer or client lists, (xiii) other copyrightable works, (xiv)
all production methods, processes, technology and trade secrets, and (xv) all
similar and related information in whatever form. Confidential Information will
not include any information that has been published (other than a disclosure by
Holder in breach of this Agreement) in a form generally available to the public
prior to the date Holder proposes to disclose or use such information.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.
(b)    Holder understands that nothing contained in this Agreement limits
Holder’s ability to report possible violations of law or regulation to, or file
a charge or complaint with, the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). Holder further
understands that this Agreement does not limit Holder’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Nothing in this
Agreement shall limit Holder’s ability under applicable United States federal
law to (i) disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or (ii) disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.





--------------------------------------------------------------------------------

Exhibit 10.32


7.2    Restriction on Competition. (a) Holder acknowledges that, in the course
of his or her service with the Company, its Subsidiaries, the Asset Management
Company and/or their predecessors (the “Protected Companies”), he or she has
become familiar, or will become familiar, with the Protected Companies’ trade
secrets and with other confidential and proprietary information concerning the
Protected Companies and that his or her services have been and will be of
special, unique and extraordinary value to the Protected Companies. Holder
agrees that if Holder were to become employed by, or substantially involved in,
the business of a competitor of the Protected Companies during the Restricted
Period, it would be very difficult for Holder not to rely on or use the
Protected Companies’ trade secrets and confidential information. Thus, to avoid
the inevitable disclosure of the Protected Companies’ trade secrets and
confidential information, and to protect such trade secrets and confidential
information and the Protected Companies’ relationships and goodwill with
customers, during the Restricted Period, Holder will not directly or indirectly
through any other Person engage in, enter the employ of, render any services to,
have any ownership interest in, nor participate in the financing, operation,
management or control of, any Competing Business. For purposes of this
Agreement, the phrase “directly or indirectly through any other Person engage
in” shall include, without limitation, any direct or indirect ownership or
profit participation interest in such enterprise, whether as an owner,
stockholder, member, partner, joint venturer or otherwise, and shall include any
direct or indirect participation in such enterprise as an employee, consultant,
director, officer or licensor of technology. For purposes of this Agreement,
“Restricted Area” means anywhere in the United States, Bermuda and elsewhere in
the world where the Protected Companies engage in business, including, without
limitation, jurisdictions where any of the Protected Companies reasonably
anticipate engaging in business on the date of Holder’s Termination of
Relationship (provided that as of the date of Holder’s Termination of
Relationship, to the knowledge of Holder, such area has been discussed as a
market that the Protected Companies reasonably contemplate engaging in within
the twelve (12) month period following the date of Holder’s Termination of
Relationship). For purposes of this Agreement, “Competing Business” means a
Person that at any time during Holder’s period of service has competed, or any
time during the twelve (12) month period following the date of Holder’s
Termination of Relationship begins competing with the Protected Companies
anywhere in the Restricted Area and in the business of (i) annuity reinsurance,
focusing on contracts reinsuring a quota share of future premiums of various
fixed annuity product lines, (ii) reinsuring closed blocks of existing business,
(iii) managing investments held by ceding companies pursuant to funds withheld
coinsurance contracts with its affiliates, (iv) managing investments in the life
insurance industry, or (v) any significant business conducted by the Protected
Companies as of the date of Holder’s Termination of Relationship and any
significant business the Protected Companies conduct in the twelve (12) month
period after Holder’s Termination of Relationship (provided that as of the date
of Holder’s Termination of Relationship, to the knowledge of Holder, such
business has been discussed as a business that the Protected Companies
reasonably contemplate engaging in within such twelve (12) month period). For
purposes of this Agreement, “Restricted Period” means Holder’s period of service
until his or her Termination of Relationship, and thereafter through and
including: (A) twelve (12) months following Holder’s Termination of Relationship
with respect to any Holder with a title of CEO, President or EVP at the time of
the Termination of Relationship; (B) nine (9) months following Holder’s
Termination of Relationship with respect to any Holder with a title of SVP at
the time of the Termination of Relationship and (C) six (6) months following
Holder’s Termination of Relationship with respect to any Holder with a title of
VP at the time of the Termination of Relationship.
(b)    Nothing herein shall prohibit Holder from (i) being a passive owner of
not more than 1% of the outstanding stock of any class of a corporation that is
publicly traded, so long as Holder has no active participation in the business
of such corporation, or (ii) providing services





--------------------------------------------------------------------------------

Exhibit 10.32


to a subsidiary, division or affiliate of a Competing Business if such
subsidiary, division or affiliate is not itself engaged in a Competing Business
and Holder does not provide services to, or have any responsibilities regarding,
the Competing Business.
7.3    Non-Solicitation of Employees and Consultants. During Holder’s period of
service and for a period of twelve (12) months after the date of Holder’s
Termination of Relationship, Holder shall not directly or indirectly through any
other Person (a) induce or attempt to induce any employee or independent
contractor of the Protected Companies to leave the employ or service, as
applicable, of the Protected Companies, or in any way interfere with the
relationship between the Protected Companies, on the one hand, and any employee
or independent contractor thereof, on the other hand, or (b) hire any person who
was an employee of the Protected Companies, in each case, until six (6) months
after such individual’s employment relationship with the Protected Companies has
been terminated.
7.4    Non-Solicitation of Customers. During Holder’s period of service and for
a period of twelve (12) months after the date of Holder’s Termination of
Relationship, Holder shall not directly or indirectly through any other Person
influence or attempt to influence customers, vendors, suppliers, licensors,
lessors, joint venturers, ceding companies, associates, consultants, agents, or
partners of the Protected Companies to divert their business away from the
Protected Companies, and Holder will not otherwise interfere with, disrupt or
attempt to disrupt the business relationships, contractual or otherwise, between
the Protected Companies, on the one hand, and any of their customers, suppliers,
vendors, lessors, licensors, joint venturers, associates, officers, employees,
consultants, managers, partners, members or investors, on the other hand.
7.5    Understanding of Covenants. Holder represents and agrees that he or she
(a) is familiar with and carefully considered the foregoing covenants set forth
in this Section 7 (together, the “Restrictive Covenants”), (b) is fully aware of
his or her obligations hereunder, (c) agrees to the reasonableness of the length
of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (d) agrees that the Restrictive Covenants are necessary to protect
the Protected Companies’ confidential and proprietary information, good will,
stable workforce and customer relations, and (e) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 7 regardless of whether Holder is then entitled to receive
severance pay or benefits from any of the Protected Companies. Holder
understands that the Restrictive Covenants may limit his or her ability to earn
a livelihood in a business similar to the business of the Protected Companies,
but he or she nevertheless believes that he or she has received and will receive
sufficient consideration and other benefits as an employee of or other service
provider to the Company and as otherwise provided hereunder to clearly justify
such restrictions that, in any event (given his or her education, skills and
ability), Holder does not believe would prevent him or her from otherwise
earning a living. Holder agrees that the Restrictive Covenants do not confer a
benefit upon the Protected Companies disproportionate to the detriment of
Holder.
7.6    Enforcement. Holder agrees that Holder’s services are unique and that he
or she has access to Confidential Information. Accordingly, Holder agrees that a
breach by Holder of any of the Restrictive Covenants would cause immediate and
irreparable harm to the Company that would be difficult or impossible to
measure, and that damages to the Company for any such injury would therefore be
an inadequate remedy for any such breach. Therefore, Holder agrees that in the
event of any breach or threatened breach of any provision of this Section 7, the
Company shall be entitled, in addition to and without limitation upon all other
remedies the Company may have under this Agreement, at law or otherwise, to
obtain specific performance, injunctive relief and/or other appropriate relief
(without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Section 7, as the case may be, or require
Holder to account for





--------------------------------------------------------------------------------

Exhibit 10.32


and pay over to the Company all compensation, profits, moneys, accruals,
increments or other benefits derived from or received as a result of any
transactions constituting a breach of this Section 7, if and when final judgment
of a court of competent jurisdiction is so entered against Holder. Holder
further agrees that the applicable period of time any Restrictive Covenant is in
effect following the date of Holder’s Termination of Relationship, as determined
pursuant to the foregoing provisions of this Section 7, shall be extended by the
same amount of time that Holder is in breach of any Restrictive Covenant.





